PER CURIAM
Father appeals an order dismissing his motion to modify a child custody determination. He raises numerous challenges to the order, none of which warrant discussion.
He also contends that the court erred in awarding mother $500 attorney fees. Although the court did not explain the award or cite any particular authority, mother had sought attorney fees under ORS 107.135(6), which authorizes the court to award attorney fees in a modification proceeding, “[i]f a party is found to have acted in bad faith.” The court made no findings to support an award under that provision, and the record does not disclose a factual basis for the award.
Award of attorney fees vacated; remanded for findings of fact and entry of appropriate order; otherwise affirmed. No costs to either party.